Case 6:18-cv-00308-ADA Document 387 Filed 10/14/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

WACO DIVISION

MV3 PARTNERS LLC, §
§
Plaintiff, §

§ Civil Action No.: 6:18-cv-308-ADA
Vv. §
ROKU, INC., :
Defendant. :

VERDICT FORM

In answering the following questions, you are to follow the instructions I have given you in

the court’s charge. Your answers to each question must be unanimous.

As used herein:
“MV3” refers to MV3 Partners LLC.
“Roku” refers to Roku, Inc.
“The ’223 Patent” refers to U.S. Patent No. 8,863,223.
“Asserted Claims” refers collectively to claims 1, 15, 21, 23, 30, 32, 33 and 53.
Case 6:18-cv-00308-ADA Document 387 Filed 10/14/20 Page 2 of 8

I. ISSUES RELATING TO PLAINTIFF’S CLAIM OF INFRINGEMENT

QUESTION 1 —- DIRECT INFRINGEMENT OF THE ’223 PATENT LITERALLY

Did MV3 prove by a preponderance of the evidence that Roku’s screen mirroring
functionality literally infringed any of the Asserted Claims of the °223 Patent?

Answer “Yes” or “No” for each Product listed and each Claim listed.

A “Yes” is a finding for MV3, and a “No” is a finding for Roku.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*223 Roku Players Roku TVs
Patent
Claim
No vo
15
No No
21 N 6 iG
a wo af G
30 NG NG
32
wi NG
as No N G
a N 6 NI
PROCEED TO QUESTION 2.
Case 6:18-cv-00308-ADA Document 387 Filed 10/14/20 Page 3 of 8

QUESTION 2 — DIRECT INFRINGEMENT OF THE °223 PATENT UNDER THE
DOCTRINE OF EQUIVALENTS

Did MV3 prove by a preponderance of the evidence that Roku’s screen casting
functionality infringed any of the following claims of the ’223 Patent under the doctrine of

equivalents?

Answer “Yes” or “No” for each Product listed and each Claim listed for which you did not
find literal infringement.

A “Yes” is a finding for MV3, and a “No” is a finding for Roku.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

223 Roku Players Roku TVs
Patent
Claim
! N6 N 6
15
wo NO
Zl
jG NO
23 MG NGO
30 NG NG
32 No NO
33 NG NG
a NM o N 6
PROCEED TO QUESTION 3.
Case 6:18-cv-00308-ADA Document 387 Filed 10/14/20 Page 4 of 8

QUESTION 3 —- INDUCED INFRINGEMENT OF THE ’223 PATENT
Did MV3 prove by a preponderance of the evidence that Roku infringed any of the Asserted

Claims of the °223 Patent by inducing infringement of the Roku Players or Roku TVs?

YES:

IF YOU ANSWERED “YES,” PROCEED TO QUESTION 3A.
IF YOU ANSWERED “NO,” DO NOT ANSWER QUESTION 3A.
Case 6:18-cv-00308-ADA Document 387 Filed 10/14/20 Page 5of 8

QUESTION 3A:

If you answered YES to Question 3 above, please indicate which functionality infringed.

Answer “Yes” or “No” for each Product functionality listed and each Claim listed.

A “Yes” is a finding for MV3, and a “No” is a finding for Roku.

 

°223
Patent
Claim

Roku Players

Screen Mirroring

Roku Players

Screen Casting

Roku TVs

Screen Mirroring

Roku TVs

Screen Casting

 

 

15

 

21

 

23

 

30

 

32

 

33

 

53.

 

 

 

 

 

 

 
Case 6:18-cv-00308-ADA Document 387 Filed 10/14/20 Page 6 of 8

If YOU HAVE REACHED THIS POINT IN THE VERDICT FORM, YOU

SHOULD HAVE ANSWERED QUESTIONS 1 THROUGH 3 AND ANY
RELEVANT SUBPARTS,

IF YOU HAVE NOT ANSWERED QUESTIONS 1° THROUGH _ 3,
INCLUDING ANY RELEVANT SUBPARTS, GO BACK AND ANSWER |
THEM BEFORE PROCEEDING.

If the answer to EVERY Asserted Claim listed in Questions 1 through 3 is NO, then do
not answer any further questions, proceed to the last page, have your Jury Foreperson sign and
date this Verdict Form, and then deliver it to the Court Security Officer. You should not pay
attention to any other instructions between this point and the signature page found at the end of
this Verdict Form.

If the answer is YES as to ANY claim in Questions 1 through 3, PROCEED TO ANSWER

THE FOLLOWING QUESTIONS.
Case 6:18-cv-00308-ADA Document 387 Filed 10/14/20 Page 7 of 8

II. ISSUES RELATING TO DAMAGES
If you found MV3’s ’223 Patent to be infringed, please answer the following

questions:

QUESTION 4 - DAMAGES AWARD
QUESTION 4A:

What sum of money, if paid in cash today, has MV3 proven by a preponderance of the
evidence would fairly and reasonably compensate MV3 for the past damages resulting from the
infringement of the ’223 Patent which you have found relate to the screen mirroring functionality?

AMOUNT:

 

QUESTION 4B:

What sum of money, if paid in cash today, has MV3 proven by a preponderance of the
evidence would fairly and reasonably compensate MV3 for the past damages resulting from the
infringement of the ’223 Patent which you have found relate to the screen casting functionality?

AMOUNT:

 
Case 6:18-cv-00308-ADA Document 387 Filed 10/14/20 Page 8 of 8

You have now reached the end of the verdict form and should review it to ensure it
accurately reflects your unanimous determinations. The jury foreperson should then sign and date
the verdict form in the spaces below and notify the Court Security Officer that you have reached a
verdict. The jury foreperson should retain possession of the verdict form and bring it when the

jury is brought back into the courtroom.

I certify that the jury unanimously concurs in every element of the above verdict.

 
